Case 17-12336-KHK        Doc 38    Filed 06/08/20 Entered 06/08/20 15:30:50             Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

     In the Matter of:
                                                   Chapter 13
     DONNA B. BOLTON
                                                   Case No. 17-12336-KHK

                            Debtor


      TRUSTEE’S CERTIFICATION OF DEFAULT AND REQUEST FOR ENTRY
                        OF ORDER OF DISMISSAL

            Thomas P. Gorman, Trustee, hereby certifies Debtor’s default under this
     Court’s Amended Order Confirming Plan (Dkt #32), and states in support thereof the
     following:
            1. The Petition herein was filed on July 7, 2017.

            2. Initial Plan confirmation was achieved by virtue of an Order Confirming
               Plan entered on October 3, 2017 (Dkt. #14).

            3. Debtor defaulted on her obligations under the confirmed Plan by failing to
               make timely Plan payments. Trustee filed a Motion to Dismiss.

            4. In Order to resolve Trustee Motion to Dismiss, an Amended Order
               Confirming Plan was entered on April 1, 2019 (Dkt #32), which provided,
               in pertinent part, as follows:

     (7) Because this amendment to the Order Confirming Plan is a concession to Debtor
     to allow her to address her prior Plan default(s), the case shall be dismissed without
     further notice or hearing upon the filing by the Trustee of a certification stating any of
     the following: a) Debtor failed to make a payment hereunder within 30 days of when it
     was due; or b) Debtor failed to provide copies of her federal and state tax returns to
     the Trustee by April 16, 2018 or April 16 of each year following during the remaining
     term of the Plan.
Case 17-12336-KHK       Doc 38    Filed 06/08/20 Entered 06/08/20 15:30:50 Desc Main
                                 Document      Page 2 of 2
     Trustee’s Certification of Default and Request for Entry of Order of Dismissal
     Donna B. Bolton, Case # 17-12336-KHK


            5. Trustee hereby certifies that, as of June 8, 2020, Debtor has not made a Plan
               payment since March 2, 2020.

            WHEREFORE, Trustee prays for entry of an Order of Dismissal.


     Date: _June 8, 2020______                             ___/s/ Thomas P. Gorman_____
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington St., Ste. 400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 8th day of June, 2020, mailed a true copy of the
     foregoing Trustee’s Certification of Default and Request for Entry of Order of
     Dismissal to the following parties.

     Donna B. Bolton                               John C. Morgan, Jr., Esquire
     Chapter 13 Debtor                             Attorney for Debtor
     2540 Kingswood Ct.                            New Day Legal, PLLC.
     Woodbridge, VA 22192                          98 Alexandria Pike, Ste. 10
                                                   Warrenton, VA 20186


                                                           __/s/ Thomas P. Gorman______
                                                           Thomas P. Gorman
